IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-40340
                         Conference Calendar
                          __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

BILLY JUNE STIFF,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 94-CR-15-1
                        - - - - - - - - - -
                         (October 18, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

BY THE COURT:

     Court-appointed counsel for Billy June Stiff has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

We have independently reviewed counsel's brief, the points raised

by Stiff in response to that brief, and the record, and found no

nonfrivolous issue.   Accordingly, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.